TSl Juez Asociado Señor Córdova Davtla,
emitió la opinión del tribunal.
La demandada solicita la reconsideración de nuestra sen-tencia. Se alega en primer término que incurrimos en error al estimar admisible y considerar el testimonio de Josefa Co-lón, madre de Alberto Colón, relativa a transacciones, actos y manifestaciones de Alberto J. Tristani, padre putativo de dicho menor.
 Arguye la demandada, por conducto de sus ilustra-*228dos abogados, que la Legislatura de Puerto Rico, en marzo 10 de 1904, procedió a remover, al igual que en otras juris-dicciones, las causas de inhabilitación para declarar por mo-tivo de interés en un juicio o procedimiento, pero a la vez estableció una prohibición contra las partes para declarar en lo referente a manifestaciones o transacciones con un finado en acciones contra los herederos de éste, a menos que fueren llamados a declarar por la parte contraria, decretando así la subsistencia de este último caso de inhabilitación con el pre-cepto que extinguió el interés en el litigio como impedimento para ser testigo. La disposición legislativa a que se refiere la demandada está comprendida en la ley para prescribir quiénes son testigos hábiles y para derogar el artículo 1215 del Código Civil, aprobada en 1904, cuyo artículo tercero dice así:
“En las demandas por o en contra de los albaceas testamentarios, administradores o tutores en las cuales pueda dictarse sentencia a favor o en contra de ellos como tales, ninguna de las partes podrá declarar contra la otra en lo referente a transacciones con, o relacio-nes hechas por el testador, intestado o pupilo, a menos que fuere lla-mado a declarar por la parte contraria; y las prescripciones de esta sección se aplicarán a todas las demandas por o en contra de los here-deros y representantes legales de un finado, que se suscitaren de tran-sacciones habidas con éste.”
Alega la demandada que de acuerdo con el artículo que acabamos de transcribir, no ha debido admitirse la declara-ción de Josefa Colón, y en apoyo de su contención copia de la opinión emitida en el caso de Morales v. Sucn. Cerame, 30 D.P.R. 843, la última parte de un párrafo que nosotros nos permitimos transcribir en toda su integridad, ya que la parte suprimida tiene alguna pertinencia con este caso en que el menor Alberto Colón era un niño de seis años de edad cuando se promovió esta acción:
“Además, el padre ha muerto y no hace muchos años que murió. El hijo tuvo oportunidades durante la vida de su padre para haber establecido esta acción. Las cortes examinarán con cuidado la prueba en tales circunstancias cuando la persona más interesada no puede ser *229oída. El caso es algo distinto cuando el hijo tiene pocos años al ocurrir el fallecimiento del padre. No sólo son escrupulosas las cor-tes sino que la legislatura ha reconocido los peligros que hay en casos semejantes con esta clase de prueba. El artículo 3 de la ley de 1904 prescribe, entre otras cosas, que ‘en las demandas por o en contra de los albaeeas testamentarios, administradores o tutores en las cuales pueda dictarse sentencia a favor o en contra de ellos como tales, nin-guna de las partes podrá declarar contra la otra en lo referente a transacciones con, o relaciones hechas por el testador, intestado o pu-pilo, a menos que fuere llamado a declarar por la parte contraria.”
No se trata en este caso de una reclamación contra los bie-nes de la herencia de Alberto J. Tristani basada en transac-ciones o negociaciones con el referido finado. Se ejercita nna acción de filiación para cuya prueba no puede aportarse evi-dencia alguna con respecto a los bienes, porque resultaría completamente impertinente. Una vez establecida la filiación, la persona declarada hijo natural tendrá todos los derechos que la ley le concede; pero esto no cambia en modo alguno la naturaleza de la acción ni requiere otra prueba que aquella que tienda a establecer la condición de hijo natural que es el propósito fundamental que se persigue.
Admitimos que la ley citada por la demandada está en vigor, como una de las excepciones a la regla general, y soste-nemos que esta excepción debe aplicarse dentro de las limi-taciones que la misma ley impone sin extenderla a casos que no se relacionan directamente con transacciones o negociacio-nes de un finado sobre sus bienes. En los Estados Unidos prevalece en la mayoría de las jurisdicciones el mismo prin-cipio que de acuerdo con la ley de 1904 está en vigor en Puerto Rico. En el Estado de Arizona, por ejemplo, el artículo 4212 de los Estatutos Revisados establece la excepción en la si-guiente forma:
“Disponiéndose que en acciones o procedimientos por o en contra de los albaeeas testamentarios, administradores o tutores, en los cua-les pueda dictarse sentencia a favor o en contra de ellos como tales, ninguna de las partes podrá declarar contra la otra en lo referente a transacciones con o relaciones hechas por el testador, intestado o pupilo, a menos que sea llamado a declarar por la parte contraria.”
*230Es prácticamente la misma excepción establecida en Puerto Rico, y así por el estilo, con algunas variantes, son las demás excepciones en vigor en los estados que ban adoptado el mis-mo principio.
Esta excepción a la regla general ba sido severamente cri-ticada por Wigmore y otras autoridades, aun cuando se apli-que dentro de sus propios límites. El eminente comentarista expone los argumentos que se ban utilizado basta la fecba en favor de la excepción, los cuales califica de superficiales y aduce los suyos propios, para demostrar que a su' juicio la excepción establecida no se basa en una sólida y sana argu-mentación. Veamos lo que nos dice el ilustre comentarista en la página 1004 del tomo primero de su obra sobre “Evi-dencia”, segunda edición:
‘ ‘ En casi todas las jurisdicciones de los Estados Unidos, en virtud de estatutos aprobados al abolirse o algún tiempo después de abolirse la incapacidad general de los testigos motivada por interés, se esta-bleció una excepción a la vieja regla de incapacidad, que ha permi-tido perpetuar, dentro de una reducida esfera, el principio de la regla descartada. La limitación de esta moderna regla excluye el testimo-nio del superviviente de una transacción con un finado, cuando se ofrece contra los bienes del último.
“No aparece ningún precedente que pueda haber servido como ejemplo y la casi universal costumbre de este moderno fragmento de la vieja anomalía es por lo tanto más curiosa.
“Los defensores de esta regla usualmente se contentan con inv'ocar alguna vaga metáfora en lugar de una razón, pero ocasionalmente tropezamos con una tentativa de justificación razonable:
“1873, Brickell, J., en Louis v. Easton, 50 Ala. 471: 'Este de-recho y privilegio (de testificar) debe ser mutuo. No puede existir en una parte y no en la otra. Si la muerte ha cerrado los labios de una parte la política de la ley es cerrar los labios de la otra.1
“1878, Haymond, J., en Owens v. Owens, 14 W. Va. 88, 95: ‘La ley en la excepción al privilegio para testificar tuvo la intención de evitar una ventaja indebida por parte del superviviente sobre el fi-nado, que no puede carearse con dicho superviviente, u ofrecer su versión del asunto, o exponer la omisión, equivocación o quizá false-dades de tal superviviente. La tentación a la falsedad y a la ocul-tación en tales casos se considera demasiado grande para permitir a *231la parte superviviente que testifique en su propio favor. Cualquier otro aspecto de este asunto, creo, colocaría en gran peligro los bienes del finado y los convertiría en presa fácil de una persona deshonesta y sin escrúpulos.’
“El argumento del último pasaje de que una regla contraria ‘co-locaría en gran peligro los bienes del finado’, suficientemente carac-teriza el razonamiento superficial en que la regia descansa. ¿No son los bienes de los supervivientes colocados en peligro por la presente regia, que prohibe evidencia en muchas legítimas reclamaciones? ¿Puede ser más importante salvar los bienes del muerto de falsas re-clamaciones que salvar de que se pierdan por carencia de prueba los bienes de las personas que viven?
“La verdad es que la presente regia está abierta casi en el mismo grado a cualquiera de las objeciones que fueron urgidas con éxito hace cerca de una centuria contra la regla general de la incapacidad motivada por interés. Aquellas objeciones pueden ser reducidas a cua-tro: (1) Que el supuesto peligro de que las personas interesadas tes-tifiquen falsamente existe solamente en una limitada extensión. (2) Que aun así, en tanto en cuanto ellos testifiquen la verdad, la exclu-sión constituye una intolerable injusticia. (3) Que ninguna exclu-sión puede ser definida como racional, consistente y viable. (4) Que en todo caso el arma de la repregunta y otros medios para descubrir la verdad constituyen una suficiente garantía contra frecuentes falsas decisiones. Cada una de las tres primeras objeciones se aplican a la presente regla con tanta amplitud como a la vieja. La cuarta se aplica con más aparente fuerza, porque el testimonio de la parte contraria se produce sin contradicción. Y sin embargo, ¡ cuán inconsistente re-sulta aun el apoyo de esta regia! Porque sus defensores declaran en efecto la ausencia de oposición al testimonio la única razón para adoptar una excepción a aquella situación particular; y sin embargo puesto que el finado es la parte contraria, él vendría a ser hipoté-ticamente un mentiroso al igual que el superviviente incapacitado; .de modo que la regla descansa en la supuesta ausencia de una cues-tionable especie de testimonio que resulta tan débil como la regla que se excluye. Nunca hubo y nunca habrá una exclusión por motivo de interés que pueda ser definida como lógica o prácticamente sana. Añádanse a esto las distinciones confusas creadas en la aplicación de los complicados estatutos que definen esta regla, y el resultado es una masa de vanas trivialidades que no tienen la más pequeña relación con la veracidad del testigo.
“1895, Corliss, J., St. John v. Lofland, 5 N. D. 140, 64 N. W. 930: ‘Los estatutos que excluyen testimonio por este motivo son de *232dudosa conveniencia. Son más las reclamaciones legítimas que fra-casan, debido a la supresión de esta prueba, que las ñctieias que po-drían establecerse si estas excepciones fuesen derogadas y se decla-rase que toda persona es competente para testificar. Asumir que en tal ev'ento muchas reclamaciones falsas serían establecidas por medio del perjurio, es formar un concepto muy bajo de la naturaleza bu-mana y exagerar las proporciones de la inventiva y habilidad huma-nas. Quien no posee otra evidencia para probar su caso que la que el estatuto declara incompetente, carece de remedio; pero aquéllos contra quienes se dirija una demanda deshonesta no quedarán com-pletamente sin protección por el hecho de que la muerte haya sellado los labios de la única persona que pueda contradecir al testigo super-viviente que respalda su reclamación con su juramento. En el arsenal de la legalidad hay un arma cuyas repetidas estocadas será difícil y en muchas ocasiones casi imposible esquivar por dicho super-viviente, si su testimonio es una red de falsedades: la espada de la repregunta. Por estas razones que surgen de la faz de esta regla de conducta (question of •policy) nosotros estimamos que es una regla saludable que debe ser aplicada en la interpretación de estatutos del carácter del que ahora nos ocupa, que estos estatutos no deben exten-derse más allá de su letra cuando el efecto de tal extensión equivalga a aumentar la lista de aquéllos a quienes la ley declara incompetentes como testigos.’
“1921, Henry W. Taft, en 'Comments on Will Contests in New York,’ Yale Law Journal, XXX, 593, 605; ‘Esta restricción frecuen-temente ocasiona intolerables injusticias evitando el establecimiento de una reclamación meritoria. Además, ha sido aplicada con rigu-rosa exactitud y ha dado origen a un laberinto de decisiones sutiles. Una larga experiencia me conduce a creer que los males que se ori-ginan no justifican la retención de la regla. En los tempranos días de nuestra jurisprudencia se excluía el testimonio de los testigos in-teresados, pero la experiencia gradualmente condujo a la conclusión de que la restricción debía ser liberalizada, depositando mayor con-fianza en la eficacia de nuestros medios para investigar la verdad. La repregunta, por ejemplo, se ha considerado bastante para descu-brir cualquier combinación fraudulenta tramada por una parte in-teresada y cuando ésta ha fracasado, el escrutinio a que el testimonio del testigo queda sujeto por la corte y por el jurado, ha sido eficaz para descubrir la Verdad, amén del poder de la evidencia circunstan-cial para desacreditar las simples manifestaciones orales de un tes-tigo interesado.’
“Como una cuestión de conducta (policy) esta supervivencia de *233la descartada incapacidad por motivos de interés, es deplorable en todos sentidos; porque se basa en un principio falaz y desacredi-tado, conduce a tantas o más falsas decisiones que las que evita, y dificulta la profesión con una masa profusa de vanos subterfugios sobre la interpretación de meras palabras.
“Si alguna concesión lia de hacerse a las consideraciones de cau-tela que inspira la regla, hay tres simples caminos a seguir, los cuales se vienen utilizando, y cada uno de ellos es capaz de realizar el pro-pósito sin seguir el crudo, técnico e injusto método de incapacitar testigos supervivientes. Uno de ellos, adoptado en Arizona, Nuevo Méjico y Canadá, es no permitir recobrar a la parte en tales casos cuando sólo se produce su testimonio sin ninguna clase de corrobora-ción. El segundo, seguido en Connecticut, Virginia y Oregon, es ad-mitir a la parte superviviente, y en igual sentido cualquier escrito o declaración del finado sobre la cuestión controvertida. El tercero, inventado en New Hampshire y seguido en Arizona, es excluir el tes-timonio, excepto cuando ‘aparece a la Corte que se cometería una in-justicia excluyéndolo.’ Esto elimina el aspecto arbitrario de la regla y le presta flexibilidad.”
Es claro y evidente que la excepción que establece la ley de 1904 no cubre las acciones de filiación. Esta excepción debe mantenerse dentro de sus propios límites, sin ampliar sn esfera de acción. En nuestro caso el testimonio de la de-mandante ba sido corroborado por prueba abundante y no hay razón alguna que justifique su eliminación, ni podría hacerse tampoco, porque nuestra Ley de Evidencia no autoriza seme-jante exclusión.
Los ilustrados abogados de la demandada alegan que la jurisprudencia americana con respecto al testimonio de la madre no es aplicable al territorio de Puerto Rico, por la razón de que aquí impera desde 1904 el estatuto antes refe-rido que inhabilita a una parte para declarar contra los he-rederos de otra fallecida a menos que sea llamada para tes-tificar por la parte adversa. Ya hemos dicho que esta pro-hibición no es aplicable al presente caso. Citamos en nuestra opinión la jurisprudencia americana únicamente para demos-trar que el testimonio de la madre es admisible en los estados de la Unión donde las leyes de evidencia son similares a la-*234nuestra. Mencionamos el caso de Mitchell v. State, 57 Ind. A. 520, 108, N. E. 175, para demostrar la liberalidad a que se ha llegado en el continente, sin que esto quiera decir que aceptemos que la manifestación aislada de la madre sobre la paternidad del hijo sea bastante para que recaig’a una decla-ración de hijo natural. Este es un elemento de prueba que debe tenerse en cuenta en unión de otros actos para llegar a esta conclusión. Y queremos añadir aquí que si nos limi-tamos a citar el caso de Indiana fué únicamente para pre-sentarlo como un ejemplo, porque abundan los casos que sos-tienen que el testimonio de la madre, sin corroboración, es bastante para una declaración de paternidad, así como está sostenido por el peso de las autoridades que estos procedi-mientos, siendo civiles por su naturaleza, se rigen por las re-glas de evidencia que se aplican en casos civiles, pudiendo probarse la paternidad del niño por una preponderancia del testimonio y sin que sea necesaria una certeza moral o que se establezca la misma fuera de duda razonable. Esta prueba es necesaria cuando el procedimiento es considerado criminal en su naturaleza. State v. Reese, 135 Pac. 271; State v. Brunette, 150 N. W. 271; Commissioner of Public Charities of New York v. Vassie, 167 App. Div. 75; State v. Law, 144 Pac. 232; Brantley v. State, 65 So. 679, 7 C. J., pág. 995, párrafo 128, y numerosos casos citados.
Wigmore, en el tomo segundo, página 1339, párrafo 1.141, de su obra sobre “Evidencia”, primera Ed., dice que en un tiempo en que las partes y personas interesadas estaban inca-pacitadas para declarar, se estableció por estatuto, en varias comunidades coloniales, una excepción basada probablemente en una práctica vieja y tradicional, permitiendo a la madre servir de testigo “in a prosecution for bastardy or suit for filiation”, siempre que se demostrase previamente que durante las boras del parto había señalado como padre a la misma persona sometida a juicio después. Naturalmente, una vez abo-lida la incapacidad motivada por interés, la madre pudo decla-rar, sin depender su admisión del requisito de estas manifesta-*235ciones previas, que constituían nna excepción a la regla que prohíbe prueba de referencia, y qne mny pocos estados ad-miten hoy, por disposición legislativa, basados más bien en la teoría qne permite declaraciones en peligro de mnerte. Gene-ralmente, en ansencia de estatnto, la evidencia es inadmisible. En Massachnsetts, por ejemplo, las manifestaciones de la madre dnrante el parto son admisibles en corroboración de sn testimonio.
Dedica la demandada algunas páginas de sn alegato a dis-entir la prueba, y entiende qne de acuerdo con la misma ha debido confirmarse la sentencia apelada. No creemos nece-sario repetir los argumentos y conclusiones que aparecen en nuestra opinión, donde esta cuestión fué objeto de un estudio detenido y minucioso. Sí queremos hacer constar que cita-mos el testimonio de Petrona Suárez porque la corte inferior lo tuvo en consideración al dictar su fallo, a pesar de que, aun en el- caso de que Josefa Colón hubiese tenido un hijo en Nueva York, el hecho en todo caso ocurrió años después de haber sido engendrado Alberto Colón. Dijimos entonces y repetimos ahora que la declaración de la testigo mencionada no justifica la conclusión categórica de la corte inferior. En cuanto a la prueba pericial, entiende la demandada que he-mos debido devolver el caso a la corte inferior para darle oportunidad de emitir su juicio sobre la misma. Dada la na-turaleza de esta, prueba, opinamos que podemos apreciarla sin necesidad de que la corte inferior haya emitido un juicio pre-vio sobre ella. Además, al dictar nuestro fallo nos hemos ajustado al artículo 306 del Código de Enjuiciamiento Civil, según el cual cuando se revocare la sentencia, orden o decreto del tribunal inferior, esta corte procederá a pronunciar la sentencia, orden o decreto que debió haber dictado el tribunal inferior, salvo los casos en que fuere necesario aclarar deter-minados puntos de hecho, o que la indemnización que hubiere de fijarse o materia sobre la cual hubiere de decretarse, fuere dudosa, pues en cualquiera de estos casos se devolverá la causa para su revisión al tribunal inferior. No surge de la *236prueba pericial la necesidad de aclarar ningún determinado punto de hecho, y por lo tanto actuamos de acuerdo con la ley al dictar nuestro fallo, sin devolver el caso a la corte sen-tenciadora.
Alega la demandada que incurrimos en error al de-clarar que la investigación de la paternidad se encuentra au-torizada en Puerto Eico, después de la enmienda al Código Civil en 1911. Creemos haber demostrado claramente que la madre no está incapacitada para declarar como testigo, de acuerdo con nuestra Ley de Evidencia. La enmienda al Có-digo Civil en 1911 no tiene el alcance que lé atribuye la de-mandada. Según Scaevola, el Código Español, inspirándose en los antecedentes nacionales, no prohibe expresamente la in-vestigación de la paternidad, pero tampoco la autoriza, puesto que lo que hace es permitir la declaración judicial de la mis-ma, cuando consta ya extrajudicialmente, como se desprende de los casos primero y segundo del artículo 135. Scaevola, Comentarios al Código Civil, tomo 3o., página 181. Sin embargo, la ley de bases, en su sección quinta, expresamente dice que no se admitirá la investigación de la paternidad. No hay duda alguna de que ésta fue la intención del legislador y así ha sido interpretada la ley por la jurisprudencia española. Vino luego la abolición de la incapacidad para declarar moti-vada por interés, que disipó toda duda con respecto ai derecho de la madre para servir como testigo en casos de filiación. La enmienda de 1911 debe interpretarse como si original-mente hubiese sido aprobada por nuestra Legislatura, sin que tengamos que atenernos a la base quinta, que explica y aclara el alcance del artículo 135 del Código Civil Español.
El artículo 189 del Código Civil, tal y como fué aprobado en 1902, se apartó del Código Civil Español, introduciendo modificaciones transcendentales. Este artículo, en su inciso segundo, obligaba al padre a reconocer al hijo ilegítimo cuando pública o privadamente le tuviese por hijo suyo o le hubiese llamado tal en conversación, o se ocupase de su educación y sostenimiento, y la enmienda de 1911, incorporada en el ar-*237tículo 193, impone al padre la misma obligación cuando el hijo se halla en la posesión continua del estado de hijo natural del padre demandado, justificada por actos del mismo padre o de su familia. En lo que respecta a la investigación de la pa-ternidad, ambas disposiciones surten el mismo efecto. Los requisitos exigidos en 1902 son elementos de prueba que sir-ven para demostrar la posesión de estado exigida en 1911.
Confiesan los ilustrados abogados de la parte demandada que el inciso segundo del expresado artículo 189, al establecer el reconocimiento tácito como causa bastante para imponer al padre la obligación de reconocer, y tal vez al permitirse prueba de las relaciones amorosas entre los padres por el in-ciso tercero, autorizó la investigación de la paternidad, ya que lo primero amplió el derecho de los hijos ilegítimos tanto como lo hiciera la Ley 11 de Toro; y como en esta última, el Código Civil de 1902 permitió prueba de actos de recono-miento tácito o privado.
Las modificaciones transcendentales que sufrió nuestra le-gislación en 1902 con respecto a los hijos naturales, rompie-ron el nexo que existía entre nuestro Código Civil y el Código Civil Español, en lo que a esta importantísima cuestión se refiere.
El artículo 193, como muy bien dice Scaevola, comentando su equivalente del Código Civil Español, no prohibe expresa-mente ni tampoco autoriza la investigación de la paternidad, ni puede interpretarse en el sentido de haber derogado nues-tra Ley de Evidencia que declara que todas las personas sin excepción podrán declarar como testigos, fuera de los casos especificados en los artículos 39 y 40. Este último artículo determina los casos en que no se podrá examinar a una persona como testigo, y entre estos casos no está comprendida la investigación de la paternidad mediante el testimonio de la madre.
Además, el inciso tercero del artículo 189 en 1902, lo mis-mo que el inciso tercero del artículo 193 en 1911, obligan al padre a reconocer al hijo natural cuando la madre fué cono-*238cida viviendo en concubinato con el padre durante el emba-razo o al tiempo del nacimiento del bijo en el primer caso, y durante el embarazo y al tiempo del nacimiento del bijo en el segundo. Sostenemos que el concubinato no puede esta-blecerse sin que se pruebe la convivencia íntima de la madre con el padre putativo. No se establece el concubinato pro-bando únicamente que varón y mujer viven en una misma casa; es necesario añadir las relaciones sexuales, y si se trata de una acción de filiación, debe probarse que estas relaciones existían durante el embarazo y al tiempo del nacimiento del bijo. El concubinato no puede confundirse con el matrimo-nio en lo que respecta a la prueba mediante la cual se esta-blece la intimidad de las relaciones. En el matrimonio la convivencia íntima de los cónyuges surge de la prueba del mismo mediante el acta matrimonial; en el concubinato, la conclusión de su existencia surge de los becbos, es decir, de esa convivencia íntima entre varón y mujer. Son los becbos los que establecen el concubinato. La convivencia y las rela-ciones sexuales no se presumen. No existe documento alguno para probarlas; es necesario ofrecer los becbos, y cuando és-tos quedan establecidos, es que surge la conclusión de concu-binato.
Hemos dicbo que establecidas las relaciones sexuales del padre putativo con la madre surge una presunción moral tan difícil de rebatir como en los casos de concubinato. Desde luego que al expresarnos en estos términos nos referimos únicamente al becbo de la paternidad como un elemento de prueba para establecer las condiciones de bijo natural. La investigación de la paternidad no tiene por objeto establecer a priori una presunción legal como en el caso del matrimonio, sino facilitar al bijo los medios de demostrar su filiación para que recaiga sobre la» misma un pronunciamiento judicial. La prueba no debe limitarse y concretarse a descubrir quién fué el progenitor. Este no es más que un elemento probatorio que debe tomarse en cuenta en unión de otros actos, para es-tablecer la condición de bijo natural. No bemos equiparado *239las relaciones de un hombre con sn querida al estado de con-cubinato. Si así fuera, habríamos basado simplemente nues-tra sentencia en las conclusiones de la corte inferior que declara probado que Josefa Colón fné la querida de Alberto J. Tristani, sin necesidad de ninguna argumentación. Nos habría bastado con decir que establecida la relación que con-sidera probada la corte a quo, quedaba también establecida la condición de hijo natural del niño Alberto Colón. Por el contrario hemos dicho y creemos haberlo hecho con toda' claridad, que esta prueba, robustecida y corroborada por otros actos del padre, puede ser suficiente para que se ob-tenga y recaiga una declaración de hijo natural.
Copiamos, para terminar, uno de los últimos párrafos de nuestra opinión:
“Acaso nos hemos extendido demasiado en el examen y la rela-ción de la prueba. Creemos, sin embargo, que era necesario hacerlo así, dada la naturaleza del caso y las conclusiones establecidas por la corte inferior. Opinamos que la filiación de Alberto Colón ha que-dado satisfactoriamente establecida. La corte a quo declara probado que Josefa Colón era la querida de Alberto Tristani allá por los años de 1922 a 1924, o sea durante el tiempo en que fué concebido el niño Alberto Colón. Declara además la corte a quo que Tristani visitaba con alguna frecuencia a Josefa Colón por la noche, que le daba dinero y pagaba la casa en unión del Sr. Fortier; que Tristani pagó los ho-norarios de la comadrona que asistió a Josefa Colón en su alumbra-miento y que realizó algunos actos aislados de cariño hacia el menor Alberto Colón. La corte inferior nada dice sobre la casa que Alberto Tristani compró a Josefa Colón. La declaración del vendedor de esta casa, Emilio Márquez, no aparece contradicha y produce la im-presión de ser un testimonio desinteresado. Este testigo declara que Alberto Tristani, cuando le pagó la casa, le dijo que tenía un hijito con Josefa Colón. La demandante declaró también que al niño se le puso el nombre de Alberto porque ‘el papá dijo que se le pusiera ese nombre.’ Estos hechos, unidos a los demás detalles y circunstan-cias diseminados en la prueba, nos parecen bastantes para declarar a Alberto Colón hijo natural reconocido de Alberto Tristani.”

No ha lugar a la reconsideración solicitada.

Los Jueces Asociados Señores Wolf y Aldrey, disintieron.*